DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samson (U.S. Pat. No. 5,147,055).
Regarding claim 27, Samson discloses a method of making a container (10) lid including: 
a) forming an upper lid portion (28) including forming an upper lip projecting downward from a periphery of the upper lid portion (see annotated Figure 2 and annotated Figure 5 of Samson as noted below); 
b) forming a lower lid portion (98) having a lower lip projecting downward at a periphery of the lower lid portion (annotated Figure 5; annotated Figure 2 shown by the arrow for this limitation); and 
c) securing the upper lid portion and the lower lid portion together (Samson teaches wherein the outer lip of the upper lid portion is secured to the lower lip of the lower lid portion as shown in annotated Figure 5 shown in the subsequent rejection that follows under § 103).

    PNG
    media_image1.png
    558
    762
    media_image1.png
    Greyscale

Regarding claim 28, Samson discloses wherein step c) includes joining the upper lip to the lower lip (Samson teaches wherein the outer lip of the upper lid portion is secured to the lower lip of the lower lid portion shown in annotated Figure 5).  
Regarding claim 29, Samson discloses wherein step c) includes joining the upper lip to the lower lip via twin sheet thermoforming, adhesive, welding, or fasteners (clip members 110, column 5, lines 39-45).  
Regarding claim 30, Samson discloses wherein step b) further includes forming a double-walled hollow inner lip spaced inward of the lower lip (annotated Figure 2 indicated by arrow location where the lower panel portion, and annotated Figure 5).  

    PNG
    media_image2.png
    308
    720
    media_image2.png
    Greyscale

Regarding claim 32, Samson discloses wherein step b) further includes forming a double-walled hollow inner lip spaced inward of the lower lip (annotated Figure 2 indicated by arrow location where the lower panel portion; see also annotated Figure 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson (U.S. Pat. No. 5,147,055) in view of Parkinson (US 2015/0100428) and Wu et al. (US 2013/0316111).
Regarding claim 15, Samson teaches a method of making a trash container (10) lid including: 
a) forming an upper lid portion (28); 
b) forming a lower lid portion (98).
d) securing the upper lid portion and the lower lid portion together (Samson teaches wherein the outer lip of the upper lid portion is secured to the lower lip of the lower lid portion as shown in annotated Figure 5).

    PNG
    media_image1.png
    558
    762
    media_image1.png
    Greyscale

Samson teaches the foregoing limitations, except for placing an RFID tag between the upper lid portion and the lower lid portion as recited in step c). Parkinson teaches a trash container (110, Figure 3) having a body portion (114), and a lid portion (112) having an RFID tag (120) on or in the lid portion ([0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RFID tag between the upper lid portion and the lower lid portion of Samson in order to allow waste collection vehicles (e.g., garbage trucks) to read the RFID tag when collecting material from a given cart (trash can) as desired by Parkinson.
Neither reference expressly teaches the limitation of thermoforming components of the container. Paragraph [0065] of Wu teaches thermoforming articles including trash cans. Given that it is known in the art to form trash cans by thermoforming as taught by Wu, it would be obvious to one of ordinary skill in the art to form various parts of trash cans, such as the lids of Samson, by thermoforming with an expectation of success.
Regarding claim 16, as shown in annotated Figure 5, Samson teaches wherein step a) further includes forming an upper lip projecting downward from a periphery of the upper lid portion and wherein said step b) further includes forming a lower lip projecting downward from a periphery of the lower lid portion (see also annotated Figure 2 shown by the arrow below for these limitations).

    PNG
    media_image2.png
    308
    720
    media_image2.png
    Greyscale

Regarding claim 17, Samson teaches wherein step d) further includes joining the upper lip to the lower lip (see annotated Figs. 2 and 5).  
Regarding claim 18, Samson teaches wherein step d) further includes joining the upper lip to the lower lip via twin sheet thermoforming, adhesive, welding, or fasteners (clip members 110, column 5, lines 39-45).  
Regarding claim 19, Samson teaches wherein step b) further includes forming a double-walled hollow inner lip spaced inward of the lower lip (annotated Figure 2 indicated by arrow location where the lower panel portion; see also annotated Figure 5).  
Regarding claim 20, Samson does not teach wherein step b) further includes forming a platform higher than a periphery of the lower lid portion, and wherein the RFID tag is positioned on the platform. Parkinson teaches a trash container (110, Figure 3) having a body portion (114), and a lid portion (112) having an RFID tag (120) on or in the lid portion ([0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RFID tag on a platform of the trash cart in order to allow waste collection vehicles (e.g., garbage trucks) to read the RFID tag when collecting material from a given cart (trash can) as desired by Parkinson. 

Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson (U.S. Pat. No. 5,147,055) in view of Wu et al. (US 2013/0316111).
Regarding claim 21, Samson teaches a method of making a trash container (10) lid including: 
a) forming an upper lid portion (28) including forming an upper lip projecting downward from a periphery of the upper lid portion (see annotated Figure 2 and annotated Figure 5 of Samson as noted for claim 16); 
b) forming a lower lid portion (98); and 316572PUSA; 67080-682 PUS2 
c) securing the upper lid portion and the lower lid portion together (Samson teaches wherein the outer lip of the upper lid portion is secured to the lower lip of the lower lid portion as shown in annotated Figure 5).  
Samson does not expressly teach the limitation of thermoforming components of the container.  Paragraph [0065] of Wu teaches thermoforming articles including trash cans. Given that it is known in the art to form trash cans by thermoforming as taught by Wu, it would be obvious to one of ordinary skill in the art to form various parts of trash cans, such as the lids of Samson, by thermoforming with an expectation of success.
Regarding claim 22, Figure 5 of Samson teaches wherein step b) further includes forming a lower lip projecting downward from a periphery of the lower lid portion (see also annotated Figure 2 showing by the arrow for this limitation).  
Regarding claim 23, Samson teaches further including: step d) joining the upper lip to the lower lip (see annotated Figs. 2 and 5).  
Regarding claim 24, Samson teaches further including: d) joining the upper lip to the lower lip via twin sheet thermoforming, adhesive, welding, or fasteners (clip members 110, column 5, lines 39-45).   
Regarding claim 25, Samson teaches wherein step b) further includes forming a double-walled hollow inner lip spaced inward of the lower lip (annotated Figure 2 indicated by arrow location where the lower panel portion; see also annotated Figure 5).  

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson (U.S. Pat. No. 5,147,055) and Wu et al. (US 2013/0316111) as applied to claim 21 above, and further in view of Parkinson (US 2015/0100428).
Regarding claim 26, Samson does not expressly teach wherein step b) further includes forming a platform higher than a periphery of the lower lid portion. Parkinson teaches a trash container (110, Figure 3) having a body portion (114), and a lid portion (112) having an RFID tag (120) on or in the lid portion ([0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RFID tag on a lid platform of the trash cart in order to allow waste collection vehicles (e.g., garbage trucks) to read the RFID tag when collecting material from a given cart (trash can) as desired by Parkinson.

Claim(s) 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson (U.S. Pat. No. 5,147,055) as applied to claim 27 above, and further in view of Parkinson (US 2015/0100428).
Regarding claim 31, Samson does not teach wherein said step b) further includes forming a platform higher than a periphery of the lower lid portion. Parkinson teaches a trash container (110, Figure 3) having a body portion (114), and a lid portion (112) having an RFID tag (120) on or in the lid portion ([0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RFID tag on a lid platform of the trash cart in order to allow waste collection vehicles (e.g., garbage trucks) to read the RFID tag when collecting material from a given cart (trash can) as desired by Parkinson.
Regarding claims 33 and 34, Samson does not teach the claim 33 limitation wherein step b) further includes forming a platform higher than a periphery of the lower lid portion, nor the claim 34 limitation of including the step of placing an RFID tag on the platform prior to step c). Parkinson teaches a trash container (110, Figure 3) having a body portion (114), and a lid portion (112) having an RFID tag (120) on or in the lid portion ([0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RFID tag on a lid platform of the trash cart in order to allow waste collection vehicles (e.g., garbage trucks) to read the RFID tag when collecting material from a given cart (trash can) as desired by Parkinson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745